Exhibit First Amendment to the Advisory Agreement by and Between Chertoff Group, L.L.C. and BioNeutral Group, Inc. This First Amendment to the Advisory Agreement dated 26 August 2009 (the “Amendment”), dated this 3rd day of February 2010 (the “Amendment Effective Date”), by and between Chertoff Group, L.L.C. (“Advisor”), a Delaware limited liability company, and BIONEUTRAL GROUP, INC. (the “Company”), a Nevada corporation; together “the Parties”. WHEREAS Advisor and Company entered into an Advisory Agreement on 26 August 2009 (the “Agreement”); and WHEREAS, Advisor provides certain professional services (the “Services”) to Company as set forth in Appendix A of the Agreement; and WHEREAS, Company engaged Advisor to perform the Services, for good and valuable consideration, as more fully described in Appendix A; and WHEREAS both parties now wish to amend portions of Appendix A to reflect a modified scope of Services, Personnel, and Fees and to amend certain provisions of the Agreement. NOW, THEREFORE, in consideration of the mutual promises and covenants hereinafter set forth, and for such other good and valuable consideration, the receipt of which is hereby acknowledged, the parties hereby agree as follows: 1.Appendix
